Citation Nr: 0334372	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder characterized as major depressive episode.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 7, to June 27, 1968.  

By rating action in November 1996, the RO denied service 
connection for major depressive episode (claimed as 
depression/panic disorder/anxiety).  The veteran and his 
representative were notified of this decision and did not 
appeal.  

By rating action in March 1998, the RO denied service 
connection for PTSD.  The veteran did not perfect an appeal 
and that decision became final in May 1999.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2000 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claims of service connection for a 
psychiatric disorder, including PTSD.  A personal hearing at 
the RO was held in March 2002.  

The Board notes that the statement of the case issued in 
February 2002 reflects that the RO denied the issues on a de 
novo basis, despite the fact that both issues had been 
previously denied and the decisions were final, thus giving 
rise to consideration of these issues using a "new and 
material basis."  The Board is required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, 
the issues have been restated on the first page of this 
decision to reflect the appropriate adjudicatory issues on 
appeal.  



FINDINGS OF FACT

1.  Service connection for a psychiatric disorder 
characterized as major depressive episode was finally denied 
by the RO in November 1996.  

2.  Service connection for PTSD was finally denied by the RO 
in March 1998.  

3.  The additional evidence received since the November 1996 
and March 1998 RO decisions is new and material and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1996 RO decision which denied service 
connection for major depressive episode is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  

2.  The March 1998 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).  

3.  New and material evidence has been submitted to reopen 
the claims of service connection for major depressive episode 
and PTSD.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 
20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  With respect to claims requiring new and material 
evidence, the VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f).  Thus, it 
is necessary that the case be adjudicated initially by the 
Board on the issue of whether new and material evidence is of 
record to reopen the claims.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Marsh v. West, 11 Vet. App. 468, 
471 (1998); Smith (Irma) v. Brown, 10 Vet. App. 330, 332 
(1997).  If it is determined that such evidence has been 
presented, the claims will be reopened, and any required 
development would be undertaken.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002).  However, this amendment is effective only 
for claims filed on or after August 29, 2001.  Consequently, 
the current appeal will be decided under the old version of 
§ 3.156(a) as is outlined in the decision below.  

Finality

Service connection for major depressive episode and PTSD was 
denied by the RO in November 1996 and March 1998, 
respectively.  Therefore, the laws and regulations governing 
finality and reopening of previously disallowed claims are 
pertinent in the consideration of the issues on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).  

As noted above, service connection for major depressive 
episode was finally denied by the RO in November 1996, and 
for PTSD in March 1998.  In order to reopen a claim which has 
been previously finally denied, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108 (West 2003).  New 
and material evidence is defined by regulations as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the November 1996 and 
March 1998 rating decisions included the veteran's service 
medical records; a list of treatment dates at St. Vincent 
Health Center, dated in September 1990; a statement from a 
clergyman, dated in February 1996; VA medical records from 
1990 to 1998, and a transcript of a personal hearing held at 
the RO.  

The service medical records show that the veteran found to be 
unsuitable for military service and given a general discharge 
prior to completing basic training because of character and 
behavior problems which were found to have existed prior to 
service and were not aggravated during service.  The letter 
from St. Vincent Health Center noted that the veteran was 
seen on various occasions for psychiatric problems from April 
1976 through December 1988.  The diagnosis included 
degenerative affective disorder, major depression, and 
personality disorder.  The letter from a clergyman indicated 
that the veteran sought periodic counseling for personal 
problems beginning 1972.  The VA medical records show that he 
was treated for various maladies, including depression and 
alcohol abuse from 1990 to 1998.  The veteran's testimony was 
to the effect that his current psychiatric problems began in 
service.  Other than the veteran's testimony, none of the 
evidence of record at the time of the November 1996 or March 
1998 rating decisions showed a relationship between any 
current psychiatric disorder and military service.  

The recently submitted evidence includes a VA psychiatric 
outpatient note, dated in November 2000, and a diagnosis of 
PTSD and major depression, recurrent.  

The VA medical report relates the veteran's current 
psychiatric problems to military service.  Thus, the report 
is material as it provides additional probative information 
and is so significant that it must be considered in order to 
decide fairly the merits of the claim for frostbite of the 
feet.  38 C.F.R. § 3.156.  Having decided that VA outpatient 
report is new and material, there is no need to discuss 
whether the other evidence is likewise new and material as 
the claim will be reopened solely on the basis of this 
evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board finds that additional development is necessary to 
fulfill the duty to assist under 38 U.S.C.A. §§ 5103A, 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claim.  




ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for major 
depressive episode, the appeal to reopen is granted.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for PTSD, 
the appeal to reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claims for 
major depressive episode and PTSD, the RO must now consider 
the issues on a de novo basis.  Additional development is 
required prior to adjudication of this issues.  

As indicated above, the VCAA of 2000 was signed into law 
during the pendency of this appeal.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, additional development must 
be undertaken prior to appellate review of the veteran's 
claim.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any psychiatric problems since his 
discharge from service.  Of particular 
interest are all clinical records from 
St. Vincent Health Center for treatment 
beginning in 1976 (current record 
includes list the dates of treatment, but 
no actual treatment records).  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of any 
unsuccessful efforts in this regard.  

3.  The RO should also obtain and 
associate with the claims folder the 
veteran's military personnel file (DA 
Form 20) and all records pertaining to 
any disciplinary actions.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
correct diagnosis and, if feasible, date 
of onset of any identified psychiatric 
disorder, to include whether he has PTSD 
under the criteria in DSM IV.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review.  It is imperative that the 
examiner review the service medical 
records, including the June 1968 
neuropsychiatric evaluation report.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be undertaken 
in connection with the examination.  

If a chronic psychiatric disorder is 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any such psychiatric 
disorder had its onset in service or, if 
pre-existing military service, was 
otherwise aggravated by service.  If PTSD 
is diagnosed, the doctor should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  The physician should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  It would be helpful if the 
examiner would comment on the VA 
physician's opinion dated November 17, 
2000, and indicate whether she or he 
agrees or disagrees with that opinion.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If the 
medical opinion from the VA physician 
does not include an adequate response to 
the specific opinion requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



